       Case 3:20-cv-01891-CRB Document 177 Filed 04/24/20 Page 1 of 6



     Mark Punzalan (CA Bar No. 247599)
 1   Email: mark@chanpunzalan.com
 2   Nicole Daryanani (CA Bar No. 328068)
     Email: nicole@chanpunzalan.com
 3   CHAN PUNZALAN LLP
     2000 Alameda de las Pulgas, Suite 154
 4   San Mateo, CA 94403
     Telephone: 650.362.4150
 5
     Counsel for Defendants
 6   JadooTV, Inc. and Sajid Sohail
 7
 8                                UNITED STATES DISTRICT COURT
 9                               NORTHERN DISTRICT OF CALIFORNIA
10                                    SAN FRANCISCO DIVISION
11   DISH NETWORK L.L.C.,                         Case No. 3:20-cv-01891-CRB
12                  Plaintiff,                    NOTICE OF MOTION AND MOTION
13          vs.                                   TO STRIKE PLAINTIFF DISH
                                                  NETWORK L.L.C.’S OPPOSITION
14   JADOOTV, INC. and SAJID SOHAIL,              (DKT. NO. 169) BY DEFENDANT
                                                  JADOOTV, INC.; MEMORANDUM OF
15                  Defendants.                   POINTS AND AUTHORITIES IN
                                                  SUPPORT THEREOF
16
17                                                Proposed Order filed concurrently.

18                                                Judge: The Honorable Charles R. Breyer
                                                  Date: Friday, May 29, 2020
19                                                Time: 10:00 am Pacific Daylight Time
                                                  Location: Telephonic appearance requested
20
21
22
23
24
25
26
27
28

          MOTION TO STRIKE DISH NETWORK L.L.C.’S OPPOSITION; MEMORANDUM IN SUPPORT
                                   Case No. 3:20-cv-01891-CRB
       Case 3:20-cv-01891-CRB Document 177 Filed 04/24/20 Page 2 of 6




 1                                         NOTICE OF MOTION
 2          PLEASE TAKE NOTICE that on Friday, May 29, 2020 at 10:00 Pacific Daylight Time

 3   before the Honorable Charles R. Breyer at the United States District Court for the Northern
 4   District of California, Courtroom 6, 17th Floor, San Francisco Courthouse, 450 Golden Gate
 5   Avenue, San Francisco, CA 94102, Defendant JadooTV, Inc., through its counsel of record, will
 6   move the Court to strike Plaintiff DISH Network L.L.C.’s unauthorized “opposition” (Dkt. No.
 7   169) from the docket. JadooTV requests that the parties appear for the hearing by telephone and
 8   will file an Application and Proposed Order for a Telephonic Appearance.
 9                       CONCISE STATEMENT OF THE RELIEF SOUGHT
10          Defendant JadooTV, Inc. requests that the Court use its inherent powers to strike Plaintiff
11   DISH Network L.L.C.’s unauthorized “opposition” (Dkt. No. 169) from its docket. DISH has filed
12   an opposition to a motion that is not set to be heard by this Court. This motion to strike is based on
13   this notice and memorandum of points and authorities, the pleadings and papers on file in this
14   action, and such other oral argument and evidence as may be presented at the hearing.
15                        MEMORANDUM OF POINTS AND AUTHORITIES
16   I. INTRODUCTION
17          This is a copyright infringement lawsuit recently transferred from the Central District.
18   During proceedings in the Central District before District Judge Fernando M. Olguin, Plaintiff
19   D.I.S.H. Network L.L.C. (“DISH”) moved to compel Defendant JadooTV, Inc. (“JadooTV”) to
20   produce certain documents. Dkt. No. 132. Magistrate Judge Karen L. Stevenson, acting as a
21   Central District discovery referee, granted DISH’s motion. Dkt. No. 145. JadooTV moved for
22   reconsideration of that order on March 9, 2020. Dkt. No. 148. A week later, on March 16, 2020,
23   Judge Olguin granted JadooTV’s pending transfer motion, sending this action here. Dkt. No. 150.
24          JadooTV’s motion for reconsideration of the discovery order is not set to be heard by this
25   Court. Still, DISH has now filed an “opposition” to that motion (Dkt. No. 169). That opposition is
26   inappropriate, as there is currently nothing to oppose. JadooTV requests that the Court either strike
27   DISH’s improperly filed opposition from the docket under its inherent powers or set a hearing date
28   for JadooTV’s motion for reconsideration so the company may prepare a reply brief.
                                                    1
           MOTION TO STRIKE DISH NETWORK L.L.C.’S OPPOSITION; MEMORANDUM IN SUPPORT
                                    Case No. 3:20-cv-01891-CRB
       Case 3:20-cv-01891-CRB Document 177 Filed 04/24/20 Page 3 of 6




 1   II. STATEMENT OF ISSUES TO BE DECIDED
 2          Whether JadooTV’s March 9, 2020 motion for reconsideration is pending before this Court.

 3   III. ARGUMENT
 4          A. DISH has filed an improper opposition that this Court may strike from its docket.

 5          “District courts have inherent power to control their docket.” Atchison, Topeka & Santa Fe
 6   Ry. v. Hercules, Inc., 146 F.3d 1071, 1074 (9th Cir. 1998); see also Chambers v. NASCO, Inc.,
 7   501 U.S. 32, 43 (1991) (“Courts of justice are universally acknowledged to be vested, by their
 8   very creation, with power to impose silence, respect, and decorum in their presence, and
 9   submission to their lawful mandates.”). District courts’ inherent powers—which exist to “achieve
10   the orderly and expeditious disposition of cases[,]” Chambers v. Nasco, Inc., 501 U.S. at 43—
11   “include[] the power to strike items from the docket as a sanction for litigation conduct.” Ready
12   Transp., Inc. v. AAR Mfg., Inc., 627 F.3d 402, 404 (9th Cir. 2010). In extreme situations, a district
13   court may even “go as far as to dismiss entire actions to rein in abusive conduct.” Id.
14          DISH’s unauthorized “opposition” threatens to divert this Court’s attention from the issues
15   properly before it and stall this case. JadooTV requests the Court remedy the situation by using its
16   inherent powers to remove that “opposition” (Dkt. No. 169) from its docket.
17                  1. Federal Rule 12(f) does not limit this Court’s inherent powers.
18          The Court’s power to strike items from its docket is not limited to filings that qualify as
19   “pleadings” under Federal Rule 12(f). Ready Transportation, Inc. v. AAR Manufacturing, Inc.
20   addresses this point directly. 627 F.3d 402 (9th Cir. 2010). There, the Ninth Circuit reviewed the
21   decision of a district court that resolved a motion to strike by “conclud[ing] it was powerless to
22   strike [a] confidential settlement agreement from the public docket[.]” Id., at 405. Emphasizing the
23   “control necessarily vested in courts to manage their own affairs[,]” the Ninth Circuit reversed. Id.,
24   at 404 (quoting Chambers, 501 U.S. at 43). It wrote that since the district court had the inherent
25   power to dismiss the entire action if it found that to be an appropriate sanction, it “necessarily
26   follow[ed]” that it could also “use less drastic measures such as striking documents from the
27   docket to address litigation conduct that does not warrant outright dismissal.” Id. The Ninth
28   Circuit reversed the “powerless” district court’s decision and remanded the case to it. Id., at 405.
                                                       2
           MOTION TO STRIKE DISH NETWORK L.L.C.’S OPPOSITION; MEMORANDUM IN SUPPORT
                                    Case No. 3:20-cv-01891-CRB
       Case 3:20-cv-01891-CRB Document 177 Filed 04/24/20 Page 4 of 6




 1          Since Ready Transportation, district courts have routinely rebuffed parties attempting to
 2   limit their power based on the language of Federal Rule 12. For instance, in Collins v. Collins, the

 3   defendants filed a Federal Rule 12(f) motion to strike a certain declaration filed by the plaintiff.
 4   No. 3:16-cv-00111-MMD, 2019 WL 1876801, at *1 (D. Nev. Apr. 26, 2019). Those defendants
 5   “casually acknowledge[d] that Rule 12 applies to pleadings, but then argue[d] that courts have
 6   stricken documents other than pleadings[.]” Id. The Nevada district court resolving the motion,
 7   thoroughly unimpressed with the suggestion it was powerless because the defendants “did not seek
 8   to strike a pleading[,]” reiterated the controlling law:
 9          While Federal Rule of Civil Procedure 12(f) provides authority for the court to strike
            “redundant, immaterial, impertinent, or scandalous matter” from a pleading, it does
10
            not authorize the court to strike material contained in other documents filed with the
11          court. See Fed. R. Civ. P. 12(f). Courts, however, have inherent powers to control
12          their dockets, see Ready Transp., Inc. v. AAR Mfg., Inc., 627 F.3d 402, 404 (9th Cir.
            2010), and to “achieve the orderly and expeditious disposition of cases.” Chambers
13          v. Nasco, Inc., 501 U.S. 32, 43 (1991). “This includes the power to strike items from
14          the docket as a sanction for litigation conduct.” Ready Transp., 627 F.3d at 404; see
            also Wallace v. U.S.A.A. Life General Agency, Inc., 862 F.Supp.2d 1062, 1068
15          (D. Nev. 2012). “Such power is indispensable to the court’s ability to enforce its
16          orders, manage its docket, and regulate insubordinate . . . conduct.” Id.

17   Id., at *1 (internal citations omitted). The same is true here: while the Court may not strike DISH’s

18   opposition under Federal Rule 12(f), it may do so under its inherent powers.

19                  2. Striking DISH’s opposition is an appropriately tailored sanction.

20          While it has the power to do so, it is not necessary for the Court to dismiss this entire

21   action based on a single unauthorized filing. Simply striking the filing in question (Dkt. No. 169)

22   is sufficient. There is no reason for the Court to consider the contents of DISH’s purported

23   “opposition,” as doing so would contribute nothing to this action and further delay the “orderly

24   and expeditious disposition of [this] case[.]” Chambers v. Nasco, Inc., 501 U.S. at 43. JadooTV

25   requests that the Court use its powers to take the appropriate corrective action here.

26          B. The Central District did not rule on JadooTV’s motion for reconsideration.

27          The Federal Rules do not expressly authorize motions for reconsideration. But district

28   courts have the inherent power to modify any of their interlocutory orders prior to final judgment,
                                                        3
           MOTION TO STRIKE DISH NETWORK L.L.C.’S OPPOSITION; MEMORANDUM IN SUPPORT
                                    Case No. 3:20-cv-01891-CRB
       Case 3:20-cv-01891-CRB Document 177 Filed 04/24/20 Page 5 of 6




 1   and litigants commonly request that they do so. Christianson v. Colt Indus. Operating Corp., 486
 2   U.S. 800, 817 (1988) (“A court has the power to revisit prior decisions of its own or of a

 3   coordinate court in any circumstance [ . . . . ]”); City of Los Angeles, Harbor Div. v. Santa Monica
 4   Baykeeper, 254 F.3d 882, 885 (9th Cir. 2001). The Central District’s Local Rules lay out certain
 5   parameters for such a request:
 6          L.R. 7-18 Motion for Reconsideration. A motion for reconsideration of the
            decision on any motion may be made only on the grounds of (a) a material difference
 7
            in fact or law from that presented to the Court before such decision that in the exercise
 8          of reasonable diligence could not have been known to the party moving for
 9          reconsideration at the time of such decision, or (b) the emergence of new material
            facts or a change of law occurring after the time of such decision, or (c) a manifest
10          showing of a failure to consider material facts presented to the Court before such
11          decision. No motion for reconsideration shall in any manner repeat any oral or
            written argument made in support of or in opposition to the original motion.
12
     The Northern District’s Local Rule 7-9 lays out its own requirements for such motions.
13
            Here, Central District Magistrate Judge Karen L. Stevenson issued a February 25, 2020
14
     order granting DISH’s motion to compel production of certain documents. Dkt. No. 145. JadooTV
15
     moved for reconsideration of that order on March 9, 2020. Dkt. No .148. District Judge Fernando
16
     M. Olguin did not mention the pending motion for reconsideration in his March 16, 2020 order
17
     transferring this case to the Northern District. See Dkt. No. 150.
18
            Either Magistrate Judge Karen L. Stevenson or District Judge Fernando M. Olguin could
19
     have modified the February 25, 2020 discovery order before the transfer, but they did not. Now
20
     that the transfer is complete, they no longer have jurisdiction to issue orders in this case. Lou v.
21
     Belzberg, 834 F.2d 730, 733 (9th Cir. 1987) (adopting the rule that “a section 1404 transfer ends
22
     the jurisdiction of both the transferor court and the corresponding appellate court when the motion
23
     is granted and the papers are entered in the transferee court’s records”).
24
            C. There is no hearing date set for JadooTV’s motion for reconsideration.
25
            JadooTV initially reserved and noticed a May 13, 2020 hearing date in the Central District
26
     for its motion for reconsideration. The Central District will not hear JadooTV’s motion on that
27
     date, as it no longer has jurisdiction to do so following the transfer. Lou v. Belzberg, 834 F.2d 730,
28
                                                       4
           MOTION TO STRIKE DISH NETWORK L.L.C.’S OPPOSITION; MEMORANDUM IN SUPPORT
                                    Case No. 3:20-cv-01891-CRB
       Case 3:20-cv-01891-CRB Document 177 Filed 04/24/20 Page 6 of 6




 1   733 (9th Cir. 1987).
 2          E. Unless the Court hears JadooTV’s motion, DISH’s “opposition” is immaterial.

 3          It is not clear what DISH is opposing. DISH cannot oppose JadooTV’s motion for
 4   reconsideration in the Central District, as that court no longer has jurisdiction to hear the motion
 5   and has removed the associated May 13, 2020 hearing from its calendar. This appears to be what
 6   DISH is doing, as it claims that “a response brief is due on April 22, 2020.” Dkt. No. 169, at 2.
 7   (Under Central District Local Rule 7-9, oppositions are due 21 days before the hearing.)
 8          There is nothing else to oppose. JadooTV has not noticed this motion for a hearing date
 9   here in the Northern District, and this Court has not set one. Without a pending motion, there can
10   be no opposition. N.D. Cal. L.R. 7-3(a) (“The opposition must be filed and served not more than
11   14 days after the motion was filed.”) Since DISH’s filing is not material to any matter currently
12   before the Court, JadooTV requests that this Court use its power to strike it from the docket.
13   IV. CONCLUSION
14          DISH is well-aware that the Central District no longer has the power to hear JadooTV’s
15   motion for reconsideration of Magistrate Judge Stevenson’s discovery order. DISH also knows
16   that the Central District has removed the May 13, 2020 hearing from its calendar. But rather than
17   waiting for this Court to provide guidance on if or when that motion for reconsideration will be
18   heard here in the Northern District, the company has created a nonsensical deadline in a
19   transparent attempt to ambush this Court with its preferred narrative as quickly as possible.
20          A party may not file an opposition when there is nothing to oppose. JadooTV requests that
21   the Court immediately use its inherent powers to strike DISH’s brief from the docket.
22
23   Dated: April 24, 2020                                CHAN PUNZALAN LLP
24                                                        /s/ Nicole Daryanani
                                                          Nicole Daryanani
25
                                                          Counsel for Defendants
26
                                                          JadooTV, Inc. and Sajid Sohail
27
28
                                                      5
           MOTION TO STRIKE DISH NETWORK L.L.C.’S OPPOSITION; MEMORANDUM IN SUPPORT
                                    Case No. 3:20-cv-01891-CRB
